The following is the decree:
This cause having been regularly set for hearing, and coming on to be heard on the bill, answer, the exhibits and proofs taken and filed in the same (the complainant having refused to read in evidence the depositions of Isaac Bell, Senior, which have been taken by said complainant, and the defendant’s counsel having thereupon read the same) and the court having heard, read and considered the same and the arguments of counsel thereon:
It is this 8th day of November, 1S53. by tiie *963court ordered, adjudged and decreed, that the several assignments set up in the said hill have been fully proved to the satisfaction of this court to have been duly made, on suffi--eient consideration by the said Stephen J. Lewis, in his lifetime, and by said Isaac Bell, Senior, and Isaac Bell, Junior, respectively; and thereby the whole claim passed to and has become vested in said Edward R. Bell, and the said sum of money of right belongs to said Edward R. Bell.
And this court doth further order, adjudge and decree, that the, sum awarded by George P. Fisher, Esq., commissioner, &c., to said Mary Lewis,- administratrix of Stephen J. Lewis, and now remaining in the treasury of ■the United States, be paid by the said secretary of the treasury to the said Edward R. Bell.
Decree affirmed. See 17 How, [58 U. S.] •616.